Citation Nr: 0948459	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  07-04 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for dysthymic disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1979 to March 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
RO in St. Louis, Missouri, which continued the 50 percent 
rating for the Veteran's service-connected dysthymic 
disorder.  

In her February 2007 VA Form 9, the Veteran stated that she 
has not been able to work since 1992 due to her dysthymic 
disorder, which raises the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, 
a March 2007 report of contact form indicates that the 
Veteran did not wish to have the issue of TDIU adjudicated at 
this time.  Accordingly, the Board will not address the issue 
of TDIU in this opinion. 

In her February 2007 VA Form 9, the Veteran requested a 
hearing before the Board at a local VA office.  In a February 
2007 hearing election form, the Veteran changed her request 
to a hearing before a Decision Review Officer (DRO).  In an 
April 2007 statement, the Veteran withdrew her request for a 
DRO hearing.  An April 2007 statement from the Veteran's 
representative clarifies that in withdrawing her request for 
a DRO hearing, the Veteran was also withdrawing her request 
for a hearing of any kind, including a Board hearing.  The 
Board will proceed with appellate review.  See 38 C.F.R. 
§ 20.704(e) (2009).


FINDING OF FACT

The Veteran's service-connected dysthymic disorder has been 
manifested by occupational and social impairment due to 
moderate symptoms.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for dysthymic disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 
9433 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.



I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
should generally be provided prior to an initial decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to initial adjudication of the Veteran's claim, a June 
2006 letter informed the Veteran that she could submit 
evidence showing that her disability has increased in 
severity, and notified her that a disability rating from 0 to 
as much as 100 percent is assigned by using a schedule for 
evaluating disabilities, and that VA considers the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and their impact upon employment.  The letter also 
provided examples of the types of evidence the Veteran could 
submit in support of her claim and the Veteran's and VA's 
respective responsibilities for obtaining such evidence.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently vacated and remanded Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), overruling that 
decision insofar as it required notice of the rating criteria 
specific to the veteran's case and notice regarding the 
impact of the disability at issue on daily life.  See 
Vazquez-Flores v. Shinseki 580 F.3d 1270 (Fed. Cir. 2009).  
The Board finds that the duty to notify has been satisfied 
and that no further notice is needed. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting her 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the claims file.   The evidence shows 
that the Veteran has been receiving Social Security 
disability benefits since 1992.  Where VA has notice that the 
veteran is receiving disability benefits from the Social 
Security Administration (SSA), and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Here, 
because the Veteran's claim for an increased rating is 
determined based on the present level of disability, the 
Veteran's SSA records are not relevant, as they would only 
show past stages of severity.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Veteran has not identified any other 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the present claim.  The Board concludes 
that the duty to assist has been satisfied with respect to 
obtaining the Veteran's medical and service treatment 
records.  

The duty to assist also includes, when appropriate, 
conducting a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a new VA 
examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with an appropriate examination 
in July 2006.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations obtained in this case is more than 
adequate, as it is predicated on a full reading of the 
medical records in the Veteran's claims file and provides a 
complete rationale for the opinion stated, relying on and 
citing to the clinical findings made on examination.  
Moreover, there is no objective evidence indicating that 
there has been a material change in the severity of the 
Veteran's dysthymic disorder since she was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion has been met.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

The Veteran contends that she is entitled to a disability 
rating in excess of 50 percent for dysthymic disorder.  For 
the following reasons, the Board concludes that an increased 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2009).  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. at 58.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

The Veteran's service-connected dysthymic disorder is 
evaluated as 50 percent disabling under the General Rating 
Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9433.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms enumerated after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, in 
pertinent part, a 50 percent disability rating requires 
evidence of the following:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting; inability to 
establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, DC 9433.

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  An examiner's 
classification of the level of psychiatric impairment by a 
GAF score is to be considered but is not determinative of the 
percentage rating to be assigned. VAOPGCPREC 10-95.

According to DSM-IV, a score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  

The Board has reviewed the evidence of record.  An April 2003 
VA examination reflects that the Veteran reported a marked 
increase in anxiety and feelings of being tired.  The Veteran 
stated that when she is anxious she experiences chest pain, 
her hands shake, and her breathing comes rapidly.  She also 
reported chronic worrying, especially about her son and 
nieces and nephews.  The Veteran stated that she did have 
some problems with concentration.  For example, she had 
difficulty focusing while reading on occasion and had to re-
read passages.  She stated that she used to have excellent 
concentration and now it was just average.  The Veteran also 
reported some memory problems and her sister had to make sure 
that the Veteran kept her appointments.  The Veteran's 
appetite had also been down and she had lost 10 pounds in the 
last four months.  The Veteran reported that she lives alone 
in an apartment.  She visited her sister and some of her 
other siblings, but had no friends.  She rarely went out.  
She did not belong to any clubs, church, or other 
organizations.  She spent most of her time at home alone, and 
liked to read.  The Veteran worked until 1992 when she began 
receiving Social Security disability benefits for depression.  

On mental status examination, the Veteran's grooming and 
hygiene were fair.  Her ability to communicate was intact.  
Her mood was obviously dysphoric and her affect markedly 
flat.  She was obviously mildly anxious and frequently wrung 
her hands.  She did not have suicidal or homicidal ideation.  
There was no report or evidence of obsessive compulsive or 
psychotic symptoms.  The Veteran was alert and oriented to 
person, place, and time.  Her thought processes were logical, 
coherent, and relevant.  Her memory was intact, as shown by 
her ability to do six digits forward and five digits 
backward.  Her concentration, mental control, and attention 
were fair, as shown by her ability to do serial sevens with 
two unrecognized errors.  Her insight and judgment were good.  
She had good impulse control.  The examiner concluded that it 
appeared at present that the Veteran's dysthymia had 
escalated into an episode of major depressive disorder based 
on an increase in the number and severity of her depressive 
symptoms.  The examiner assigned a GAF score of 50 to the 
Veteran's major depression alone, and a GAF score of 60 to 
the Veteran's dysthymic disorder alone.  The Veteran was 
diagnosed with major depressive disorder which was moderate, 
and dysthymic disorder which was chronic and moderate.  She 
was assigned an overall GAF score of 55.  

In a December 2005 VA treatment record the Veteran reported 
that she was feeling better after visiting her granddaughter 
in Oklahoma.  The Veteran was taking online classes to become 
a paralegal.  She received two A's the previous semester.  
The Veteran stated that she really enjoyed school.  The 
Veteran did school work when she could not sleep at night due 
to anxiety, ruminations, and nightmares.  The Veteran's 
appetite was good and her sleep was fair.  On mental status 
examination, the Veteran was dysphoric but generally had an 
improved mood and a brighter affect.  She did not have 
delusions or hallucinations and did not have suicidal or 
homicidal ideation.  The Veteran did not have good 
concentration, but it had improved.  The Veteran was assigned 
a GAF score of 55.  

In a May 2006 VA treatment record, the Veteran reported that 
she was doing fine.  She remained in school via the Internet 
and really enjoyed her classes.  The Veteran's appetite was 
good and her sleep was fair.  On mental status examination, 
the Veteran's mood and affect were normal, apart from 
worrying over some recently developed physical conditions.  
The Veteran also had good concentration.  She did not have 
delusions or hallucinations or suicidal or homicidal 
ideation.  She was assigned a GAF score of 55.  

In a June 2006 VA treatment record, the Veteran reported that 
she was less depressed and felt more able "to weather the 
storms" when she began to feel depressed again.  Her sleep 
had also improved.  Her appetite was good.  The Veteran was 
enjoying school and presented with carefully matched clothes 
and shoes.  The results of a mental status examination were 
identical to those reflected in the May 2006 VA treatment 
record.  She was assigned a GAF score of 55.  

In the July 2006 VA examination, the Veteran reported that 
she continued to receive Social Security disability benefits 
for depression and had not worked since 1992.  The Veteran 
remained single and was not currently involved in a romantic 
relationship.  She continued to live alone in an apartment.  
She had close relations with her siblings and a positive 
relationship with her son.  She spent time with her sisters 
but denied having any other friends.  She spent the majority 
of her time by herself at home and often read.  She endorsed 
occasional passive suicidal ideation, which she indicated had 
increased in frequency over the past few years.  She worried 
that her depression might worsen to the point where she could 
commit suicide, although she denied any intent or plan to 
harm herself.  She stated that she frequently thinks of 
suicide and experienced anxiety related to these thoughts. 

The Veteran reported that her depressed mood and anxiety had 
increased in severity over the past year after a close friend 
committed suicide.  The Veteran noted that her depressed mood 
fluctuates in severity.  She stated that her last "bad 
episode" occurred in April 2006.  She reported that her 
depressed mood was accompanied by anhedonia, hypersomnia, 
decreased appetite, passive suicidal ideation, feelings of 
hopelessness, and frequent tearfulness.  She estimated that 
these symptoms lasted approximately 10 to 15 days.  Since 
this time, the Veteran experienced depressed mood more often 
than not, frequent fatigue, and lowered self esteem.  With 
respect to the Veteran's anxiety, she stated that her 
symptoms included rapid breathing and hands shaking.  She 
estimated that at least once a day she used deep breathing 
techniques to reduce her anxiety.  

On mental status examination, the Veteran was pleasant and 
cooperative with the examiner.  Her mood was mildly anxious 
and her affect was congruent with the topic of discussion.  
Her speech was normal with regard to production, volume, 
content, and clarity.  Her thought content was logical and 
thought processes were sequential and goal directed.  The 
Veteran denied any significant short or long term memory or 
concentration difficulties.  No concentration problems were 
evidenced during the evaluation.  The Veteran did not have 
delusions or hallucinations and she denied any current 
suicidal or homicidal ideations.  Her insight and judgment 
appeared relatively intact.  

The Veteran obtained a depression score of 51 on the Beck 
Depression Inventory, which was indicative of severe 
depression.  Items the Veteran endorsed which were indicative 
of severe depression included feelings of being a complete 
failure as a person, self-blame for everything bad that 
happens, feeling ugly in appearance, being too tired to do 
anything, and having no appetite at all.  The Veteran was 
diagnosed with dysthymic disorder and anxiety disorder not 
otherwise specified.  She was assigned a GAF score of 55.  

The examiner concluded that the Veteran did not meet the 
diagnostic criteria for a major depressive episode as 
symptoms associated with this disorder resolved at least two 
months prior to the examination.  The examiner found that the 
Veteran's functional impairments, namely insufficient thought 
monitoring skills and mood management skills, had moderately 
impaired her social and industrial capacity. 

In her October 2006 notice of disagreement, the Veteran 
stated that the July 2006 VA examination only assessed her 
based on her mental condition that day, when she was feeling 
better, and that VA should consider the overall picture of 
her disability including her previous GAF scores.  The 
Veteran also stated that she has near continuous panic 
attacks occurring daily for which she takes Xanax.  

In reviewing the above evidence, the Board finds that a 
rating of 100 percent is not warranted.  Preliminarily, the 
Board notes that the Veteran states that she has not worked 
since 1992 due to her depression (although an April 2002 VA 
examination reflects that the Veteran worked briefly as an 
art teacher in 1999), and is on Social Security disability 
benefits.  However, it would be circular to find that the 
Veteran has total occupational impairment because she does 
not work without competent and probative evidence showing 
that the Veteran is rendered unemployable by virtue of her 
dysthymic disorder.  Here, there is no medical evidence 
showing that the Veteran has gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, or grossly inappropriate behavior.  There is 
also no evidence that she poses a persistent danger of 
hurting herself or others.  Further, there is no indication 
that she is unable, even intermittently, to perform 
activities of daily living, including maintaining her 
personal hygiene and appearance.  Finally, the evidence does 
not show that the Veteran is disoriented to time or place, or 
has memory loss for names of her close relatives or her own 
name.  Thus, an evaluation of 100 percent is not appropriate 
for the Veteran's dysthymic disorder.

The evidence also does not show that a 70 percent disability 
rating is warranted.  There is no evidence that the Veteran 
has obsessional rituals which interfere with routine 
activities, intermittently illogical, obscure, or irrelevant 
speech, impaired impulse control such as unprovoked 
irritability with periods of violence, or spatial 
disorientation.  While the Veteran expressed suicidal 
thoughts in the July 2006 VA examination, the examiner found 
that these were only passive and concluded that she did not 
have suicidal ideation.  The Board notes that the VA 
treatment records dated from December 2005 to June 2006, as 
discussed above, as well as the April 2003 VA examination, 
are also negative for suicidal ideation. 

The Veteran contends that she has near-continuous panic 
attacks for which she takes Xanax.  However, while the 
Veteran reported in the April 2003 and July 2006 VA 
examinations that she gets anxious and experiences rapid 
breathing and shaking hands, neither examiner diagnosed her 
with panic attacks or a panic disorder.  Rather, the Veteran 
was diagnosed with anxiety disorder not otherwise specified 
in the July 2006 VA examination based on her reported 
symptoms.  The VA treatment records dated from December 2005 
to June 2006 are also negative for a panic disorder.  The 
Board notes that while the Veteran is competent to report her 
symptoms, such as rapid breathing and shaking hands, she does 
not have the requisite medical knowledge or training to be 
capable of diagnosing a panic disorder, as this is a 
determination that is medical in nature and therefore 
requires medical expertise.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 
469- 470 (1994).  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, 
the Board cannot consider the Veteran's statement that she 
suffers from a panic disorder as competent evidence.  The 
Board finds that the Veteran does not suffer from panic 
attacks based on the competent medical evidence.  

The evidence also does not show that the Veteran has near-
continuous depression affecting her ability to function 
independently, appropriately and effectively.  The Board 
notes in this regard that the Veteran is able to maintain an 
apartment in which she lives alone and is able to travel and 
visit family.  The Veteran is also enrolled in online courses 
to become a paralegal, has received good grades, and states 
that she enjoys school.  The VA treatment records over about 
a six-month period show, variously, that the Veteran reported 
that she was feeling better after visiting her family, that 
she was doing fine, and that she felt less depressed and 
better able to cope with episodes of increased depression.  
Her mood in the December 2005 VA treatment record was 
dysphoric but improved, and normal in the May and June 2006 
VA treatment records.  In the July 2006 VA examination, the 
examiner concluded that the Veteran did not meet the criteria 
for a major depressive episode as the symptoms associated 
with such an episode had resolved two months prior to the 
examination.  The Veteran did achieve a depression score of 
51 on the Beck Depression Inventory, which was indicative of 
severe depression.  However, the Board notes that in one of 
her answers the Veteran stated that she has no appetite at 
all.  This statement is at odds with the VA treatment records 
from December 2005 to June 2006, which reflect that the 
Veteran's appetite was good.  Thus, the Board is not 
persuaded that this test accurately reflects the severity of 
the Veteran's depression.  Significantly, the VA examiner 
herself found that the Veteran did not have major depression, 
but rather diagnosed the Veteran with dysthymic disorder.  
This diagnosis is consistent with the VA treatment records, 
which show that the Veteran's mood was improved or normal.  
In sum, the Board finds that while the Veteran suffers from 
depression with episodes of increased severity, it is not 
severe enough to affect her ability to function 
independently, appropriately, and effectively and thus does 
not warrant a 70 percent rating. 

There is evidence that the Veteran has some difficulty in 
adapting to stressful circumstances.  As discussed above, the 
Veteran receives Social Security disability benefits for her 
depression and has not worked since 1992.  Moreover, the 
Veteran easily becomes anxious, which is manifested by such 
physical symptoms as shaking hands and rapid breathing.  
Finally, the Veteran reports that she rarely goes out, and 
mostly stays at home by herself and reads. However, the July 
2006 VA examiner found that the Veteran had only moderate 
social and industrial impairment based on her symptomatology.  
As discussed above, while the Veteran does not work, this 
alone is not sufficient to grant an increased rating unless 
there is probative evidence showing that she is unable to 
work because of her dysthymic disorder.  The fact that the 
July 2006 VA examination shows no more than moderate social 
and industrial impairment weighs against a finding that the 
Veteran's difficulty in adapting to stressful circumstances 
is severe enough to warrant a 70 percent rating.  The VA 
treatment records and April 2003 VA examination are 
consistent with this finding and do not reflect a more severe 
degree of impairment.  

Moreover, there is no evidence that the Veteran is unable to 
establish and maintain effective relationships.  While she 
reports having no friends, the December 2005 VA treatment 
record reflects that the Veteran had a friend in New Orleans 
who invited her to move there.  Further, the Veteran has 
stated that she has a close relationship with her sisters and 
a good relationship with her son, and enjoyed visiting her 
granddaughter in Oklahoma.  Thus, there is no evidence that 
the Veteran is unable to functional socially.  

The Board also notes that a 70 percent disability requires 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  While the Veteran 
does not work, the evidence shows that she is enrolled in and 
enjoying school via the Internet, has good family relations 
with her siblings and son, and her judgment and thinking are 
normal.  The VA treatment records also reflect that while the 
Veteran suffers from depression, her mood was improved or 
even normal.  Thus, the Veteran does not have deficiencies in 
most areas. 

Finally, the medical evidence shows that the Veteran has 
consistently been assigned a GAF score of 55 since December 
2005 (the April 2003 VA examination assigned a higher GAF 
score of 60 for the Veteran's dysthymic disorder when 
considered by itself).  These scores place the Veteran's 
symptoms and functional impairment in the moderate range of 
severity, which further weighs against a finding that the 
Veteran's dysthymic disorder is severe enough to warrant a 70 
percent rating.  See DSM-IV.  

The Board concludes that the preponderance of the evidence 
shows that the Veteran's dysthymia is not severe enough to 
warrant a 70 percent rating.  

The Board finds that the 50 percent disability rating more 
closely approximates the current severity of the Veteran's 
dysthymic disorder than a 100 or 70 percent disability 
rating.  As discussed above, a 50 percent rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  As the Veteran has not been shown to have 
symptomatology or functional impairment more severe than that 
associated with a 50 percent disability rating, this 
evaluation adequately reflects the Veteran's clinically 
established impairment due to her dysthymic disorder.  

The Board is thoughtful about the challenges the Veteran has 
faced due to a terrible tragedy that occurred in her life, 
and pauses for a moment to extend its deepest sympathy.  

The Board has considered the possibility of staged ratings.  
However, the record contains no evidence demonstrating that 
the Veteran is entitled to a rating in excess of 50 percent 
at any point since her May 2005 claim for an increased 
disability rating.  Therefore, no staged ratings are 
appropriate.  See Hart, supra.  

The Board has also considered whether the Veteran's claim 
should be referred for an extraschedular rating.  See 
38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Generally, the degrees of disability specified in 
the VA Schedule for Rating Disabilities are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  However, in exceptional 
cases, extraschedular ratings may be assigned where the 
schedular evaluations are found to be inadequate.  38 C.F.R. 
§ 3.321(b) (2009).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

In determining whether to refer the case for an 
extraschedular rating, VA considers such factors as whether 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995)  

The Board finds that the Veteran's dysthymic disorder does 
not warrant referral for extraschedular consideration.  Her 
reported symptoms are those contemplated by DC 9433.  There 
are no symptoms left uncompensated or unaccounted for by the 
assignment of a schedular rating.  The Veteran has not 
submitted evidence indicating that her disability or the 
difficulties flowing from it constitute "such an exceptional 
or unusual disability picture . . . as to render impractical 
the application of the regular schedular standards."  
38 C.F.R. § 3.321(b).  For example, the Veteran has not shown 
that her dysthymic disorder has caused marked interference 
with employment or frequent periods of hospitalization since 
her claim for an increased rating.  Thus, the Board finds 
that the available schedular evaluations are adequate to rate 
this disability, and therefore referral for extraschedular 
consideration is not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and entitlement to 
a rating in excess of 50 percent for dysthymic disorder must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to a rating in excess of 50 percent for dysthymic 
disorder is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


